DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 27 October 2021 have been fully considered but they are not persuasive. Review of the claimed arguments filed 27 October 2021 indicate that they are the same arguments previously addressed filed 24 March 2021 with no substantive change to the arguments previously raised by the applicant. The changes to the remarks currently filed merely incorporate the updated citation and reiteration of the examiners remarks filed 27 April 2021. In particular, the applicant argues that Balfour does not teach “adjacent oblique images that partially, but not completely, overlap” since they argue that Balfour discloses parts of areas “not covered by the oblique images in the warehouse” which further merely discloses overlap of a set but not how the overlap of the set is configured. However, it should be pointed out that the claimed “set of adjacent oblique images” being described is more importantly “part of a set of adjacent oblique images” meaning that the claimed set is not the entirety of the image set, but just a part of it. Moreover, the claimed invention does not point out how a “set is configured” but of an image being “part of a set” of images. When looking back at Balfour, the “part of a set of adjacent oblique images” is the “neighborhood” which represents oblique images in the warehouse neighborhood area captured from geo-registered cameras, ¶44 and 45. Additionally, the captured images come from one or more camera which are only important in the images being partially and not completely overlapping areas of interest, not explicitly relating the partial overlap to either the image or camera. These aspects of the prior art Balfour do not teach away from the “set of adjacent oblique images” that “partially, but not completely, overlap and represent an area of interest” that is claimed, but instead teach the aspects of the claim where the oblique images are of . 
Applicant then argues that the prior art of record does not does not teach the claimed invention since Balfour and Oh do not disclose or make obvious displaying one secondary oblique image from the set responsive to transition events and providing a continuous display. This is supported by the applicant’s argument that Oh is related to a simulated motion transition between a first and second scene, which uses a constructed starting image and ending image. To the applicant, Oh does not suggest the claimed element of the claimed secondary oblique image of the adjacent oblique images, and in fact considers Oh to teach away from a continuous transition of images since they consider Oh to describe a different type of transition that the one which is claimed. However, it should be noted that the claimed transition is simply gradually transitioning continuously between the primary and the secondary image, with no clear sense for what transitioning continuously between the primary and the secondary images would display as. In this sense, the examiner understands the claimed invention now “gradually transitioning continuously between the primary and the secondary oblique image” where there is going from the primary image directly to the secondary oblique image. When considering the claim language in this way, Oh can teach detection of a transition when detecting a navigation selection, where the user selects a direction to a final scene (scene “Z”) that triggers “motion” automatically and “sequentially” in a continuous way to the selected scene, ¶123, 124, and 131. Oh then teaches selection of a “secondary oblique image while in the process of getting to the second scene by further queueing scenes “B” through “Y” in order to reach the selected scene, ¶123. As is presented in Fig. 58, the various displayed scenes alongside a mapping provides scenes appearing to have similar content from scene to scene which mimics moving through a space, see Fig. 58-5800 to 5850, by transitioning in a sequence of different scenes in one direction to a final scene (5850). Even if the method used to create such a 
Applicant then argues that Murai does not teach the amended limitations since Murai does not teach the orientation is a direction from which the image is taken. However, the examiner disagrees since the claimed “nearness of orientation of the secondary oblique image to an orientation of the primary oblique image” is simply a direct comparison of an orientation. Oh is able to teach such a similar orientation when the prior art discloses on ¶70 that describes scenes which are captured as having known “relative distances and orientations of the source images with respect to each other”. Even though Oh teaches the same kind of orientation as claimed, it does not teach the similar comparison to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2,7,8,10,14,16-18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balfour; Robert E. (US 20070024612 A1) in view of Oh; Byong Mok (US 20060132482 A1) in view of MURAI; Shunji et al. (US 20080063299 A1)
Regarding claim 1, Balfour teaches, 
A sequence of instructions stored on at least one non-transitory computer readable medium (“computer program through a user workstation” computer-based user interface devices such as desktop and handheld computers)[¶34] for running on a computer system capable of displaying and navigating oblique imagery, (“with an oblique image enabled 3D/4D viewer” program)[¶34] comprising: 
instructions for displaying on a display (“oblique image display system component (9)” of the basic 3D/4D viewer (5) to enable the “display” of “oblique images within a 3D/4D scene”)[¶36] a pixel representation of a primary oblique image, (“oblique image”)[¶36] the primary oblique image (“oblique image” of a scene like a warehouse)[¶45] being part of a set of adjacent oblique images (scene like a warehouse which are “spatially dense image warehouses” having “neighborhoods”)[¶45] captured by one or more camera (¶44, ”geo-registered camera device”) that partially, but not completely, overlap (“Neighborhoods overlap “)[¶45] and represent an area of interest; (“neighborhood size depends on the density/overlap of the oblique image set in the image warehouse”)[¶45]
(“oblique image selection (8)” which allows for “movement control” of 3D scene)[¶41] within the primary oblique image, (“a currently displayed oblique image”)[¶41] the primary oblique image including overlapping data (“movement control for the user to view the entire extent of the currently displayed oblique image up close in the 3D scene”)[¶41] with one or more of the adjacent oblique images (“overlap of the oblique image set” which is an image of a “neighborhood area” which can be viewed on display by “currently displayed oblique image up close in the 3D scene, such as by switching from free-fly to pan zoom”) [¶45,41] 
	But does not explicitly teach,
instructions for detecting a transition event, triggered by a user, of the displayed primary oblique image; 
instructions for selecting a secondary oblique image from the one or more adjacent oblique images having overlapping data corresponding to a supplied location coordinate and at least partially based on nearness of an orientation of the secondary oblique image to an orientation of the primary oblique image, overlapping data including an image feature depicted in the primary oblique image and in the secondary oblique image, wherein orientation is a direction from which a particular oblique image is taken; and 
instructions for displaying the secondary oblique image in response to the detection of the transition event on the display by gradually transitioning continuously between the primary and the secondary oblique image, such that the image feature is displayed in the primary oblique image and in the secondary image.
	However, Oh teaches, 
(“automatic playing necessary for scripting”)[¶124] triggered by a user, (based on “traversing from scene “A” to scene “Z”)[¶124] of the displayed primary oblique image; (“current scene “A,”” as the first played scene)[¶123]
instructions for selecting a secondary oblique image (detecting when “user selects a navigational icon “Z” on the overview map” which “scene “A” is connected to “Z”” by ““scenes “B” through “Y””)[¶123] from the one or more adjacent oblique images (“scenes “A” through “Z”” which exists in the set of scenes known as the super tour)[¶123] corresponding to a supplied location coordinate, (“user interactively changes view directions in the scene viewer, the arrow changes directions accordingly” which changes the “perspective images or panoramas” coupled to the “overview map viewer”)[¶121] wherein orientation is a direction from which a particular oblique image is taken; (¶70, “relative distances and orientations of the source images with respect” such as from “positions of the first and second scenes in a 3D space”) and 
instructions for displaying the secondary oblique image (“script may be triggered that plays the scenes and the inter-scene motions from "A" through to "Z" automatically and sequentially” similarly as depicted from fig. 57 and 58)[¶123, Fig. 57,58] in response to the detection of the transition event (“when a user selects a navigational icon "Z" on the overview map”)[¶123] on the display by gradually transitioning continuously (¶131, “smoothly and continuously "move" from one source image to another”) between the primary and the secondary oblique image. (playing scenes “from “A” through to “Z” automatically and sequentially” such as that depicted from Fig. 58 which depicts “sequence of events that happen (5800, 5810, 5820, 5830, 5840, and 5850)” as the “transition from “scene “A” to scene “Z”” from “one source image to another)[¶129,124,131, Fig. 58] 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh which teaches transitioning from a first scene to another scene. The improvement being that there is a procedurally generated transition which maintains continuity from the first scene to the second scene.
	But does not explicitly teach, 
instructions for selecting a secondary oblique image from the one or more adjacent oblique images having overlapping data corresponding to a supplied location coordinate and at least partially based on nearness of an orientation of the secondary oblique image to an orientation of the primary oblique image, overlapping data including an image feature depicted in the primary oblique image and in the secondary oblique image;
instructions for displaying the secondary oblique image, such that the image feature is displayed in the primary oblique image and in the secondary image.
	However, Murai teaches additionally, 
instructions for selecting a secondary oblique image (“automatically selected images” which are “images are laid out” in matrix “arrangements where the rows and columns intersect obliquely”)[¶65,79, Fig. 9] from the one or more adjacent oblique images (“captured images” which have been “arranged in a matrix” so that they are adjacent to each other”)[¶65] having overlapping data (arranged in a matrix so that “they are adjacent in a way that they have the highest overlap ratio”)[¶65] corresponding to a supplied location coordinate (“position information for the captured image regions and the position information for the target point” used in the selection of images with a related “overlap ratio”)[¶65,66] and at least partially based on nearness of an orientation (Fig. 5 depicting positions of different images corresponding to a “target point” at the center of the matrix based on the “overlap ratio” of each image of the “captured image region”)[¶65,95,66, Fig. 5] of the secondary oblique image (“overlap ratios are high, at approximately 80% or more, and the target point is a short distance from the imaging center” or such that “overlap ratios are low and the distance from the position of the target point to the center of the imaging region is large”)[¶68] to an orientation of the primary oblique image, (”overlap ratios described above as well as the distance from the imaging center to the target point”)[¶68] overlapping data including an image feature (¶60, “target point is a point of interest in a captured image”) depicted in the primary oblique image (¶60 and 61, such that the target point can be “It can be selected from the objects and the like in the captured image” where the “captured images containing the imaging object that was the initial imaging object are generally at the center”) and in the secondary oblique image; (¶69 and 68, selected images from “two adjacent captured images are compared to identify the defined range region, and this is repeated, automatically selecting the smallest defined range region will provide the largest defined range region” based on “overlap ratios” from the “imaging center to the target point”)
instructions for displaying the secondary oblique image, (¶75, “aerial photograph data set obtained” arranged in a manner as shown on a “display” of “3x3 aerial photograph data set is created and displayed”)  such that the image feature is displayed in the primary oblique image (¶75, “initial target point”) and in the secondary image. (¶75 and Fig. 7 and 8, “a series of appearances of the initial target point oriented in the same direction as seen from different imaging positions can be obtained.”) 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh with the orientation estimation of Murai which will determine images positioned with high overlap ratios. This allows for determining image sequences for a target point such that duplicates or approximates the positional relationships during imaging so that accurate positioning can be seen.

Regarding claim 2, Balfour with Oh with Murai teach the limitation of claim 1, 
	Oh teaches additionally,
displaying the secondary oblique image (“final scene, 5850” being displayed as depicted in Fig. 58 which is transition from “scene "A" to scene "Z,")[¶129,123] draws the secondary oblique image over the primary oblique image. (as depicted in fig. 58 as transitioning from “5800 is the initial view” to “the final scene, 5850” which replaces the initial view through a transition to the final view)[¶129, Fig. 58]
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh with the orientation estimation of Murai which teaches transitioning from a first scene to another scene. The improvement being that there is a procedurally generated transition which maintains continuity from the first scene to the second scene.

Regarding claim 7, Balfour with Oh with Murai teach the limitation of claim 1, 
	Oh teaches additionally,
(“inter-scene motion” between two scenes can be used for transitioned from “thousands of scenes interconnected multiply-directionally”)[¶114] is at least partly based on a current direction of travel or panning (“directional way” between two scenes which can be used for “inter-scene motion”)[¶114] 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh with the orientation estimation of Murai which teaches transitioning from a first scene to another scene. The improvement being that there is a procedurally generated transition which maintains continuity from the first scene to the second scene.

Regarding claim 8, Balfour with Oh with Murai teach the limitation of claim 1, 
	Oh teaches additionally,
selecting the secondary oblique image (“inter-scene motion” between two scenes can be used for transitioned from “thousands of scenes interconnected multiply-directionally”)[¶114] is at least partly based on a relative position of the supplied location coordinate within the secondary oblique image. (where the images are positioned and correlated to “rotated scenes in a common coordinate system, i.e., the "world space"”)[¶85] 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh with the orientation estimation of Murai which teaches coordinating scenes to a common coordinate system. The improvement being that there is a procedurally generated transition which maintains continuity from the first scene to the second scene.

Regarding claim 10, Balfour with Oh with Murai teach the limitation of claim 1, 
	Oh teaches additionally,
selecting the secondary oblique image from the one or more adjacent oblique images (“viewing scenes, enabling” to trigger “inter-scene motion” from “scene “A” to scene “Z””)[¶114,129] having multiple secondary oblique images (one path between two “scenes in a one-directional way”)[¶114] that correspond to multiple location coordinates. (“thousands of scenes interconnected multiply-directionally”)[¶114]
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh with the orientation estimation of Murai which teaches transitioning from a first scene to another scene. The improvement being that there is a procedurally generated transition which maintains continuity from the first scene to the second scene.
	Additionally, Murai teaches, 
one or more adjacent oblique images having overlapping data includes selecting multiple secondary oblique images (Fig. 5 depicting positions of different images corresponding to a “target point” at the center of the matrix based on the “overlap ratio” of each image of the “captured image region”)[¶65,95,66, Fig. 5]
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh with the orientation estimation of Murai which will determine images positioned with high overlap ratios. This allows for determining image sequences for a target point such that duplicates or approximates the positional relationships during imaging so that accurate positioning can be seen.

Regarding claim 14, it is the method claim similar to that of instructions of claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 14. 

Regarding claim 16, it is the method for configuring a computer system claim similar to that of instructions of claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 16. 

Regarding claim 17, Balfour with Oh with Murai teach the limitation of claim 16, 
	Oh teaches additionally,
primary (vector “n1 from the first scene’s PRT”)[¶84, Fig. 15] and at least one secondary oblique images  (“vector “n2 from the second scene’s PRT”)[¶84, Fig. 15] are aligned. (which scenes are “rotated to align the direction of the two images” by matching the n2 to n1  images)[¶84] 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh with the orientation estimation of Murai which teaches coordinating scenes to a common coordinate system. The improvement being that there is a procedurally generated transition which maintains continuity from the first scene to the second scene.

Regarding claim 18, it is the method claim similar to that of instructions of claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 18. 

Claim 3,9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balfour; Robert E. (US 20070024612 A1) in view of Oh; Byong Mok (US 20060132482 A1) in view of MURAI; Shunji et al. (US 20080063299 A1) with Schultz, Stephen L. et al. (US 20040105090 A1)
Regarding claim 3, Balfour with Oh with Murai teach the limitation of claim 1,  
	But does not teach explicitly the limitation of claim 3,
	However, Schultz teaches additionally,
translating at least the primary and secondary oblique images' (“image-capturing devices 32a and 32b are capturing oblique images, such as oblique images 104a and 104b (FIG. 1), the location of image-capturing devices 32a and 32b relative to surface 31 is similarly indicated by location signals 56”)[¶45, Fig. 1] pixel coordinates into location coordinates. (“geo-location of pixel 154 corresponding to center C of oblique image 104a to be determined by image display and analysis software 140”)[¶57, 45]
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh with the orientation estimation of Murai with the geo-location of images of Schultz which geo-locates pixels of the images. The improvement this provides is to allow for exact latitude and longitude points of the image to be known which permits geometric calculations to occur for the image features. 

Regarding claim 9, Balfour with Oh with Murai teach the limitation of claim 1,  
	But does not teach explicitly the limitation of claim 3,
	However, Schultz teaches additionally,
oblique images is aerial oblique images. (“Platform 20, such as, for example, an airplane, space shuttle, rocket, satellite, or any other suitable vehicle, carries image-capturing system 30 over a predefined area” which captures “oblique images 104a and 104b” as depicted in Fig. 1)[¶27, 45, Fig. 1] 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh with the orientation estimation of Murai with the aerial imaging of Schultz which takes oblique images. Incorporating the aerial images as taught by Schultz is to allow for location signals to be generated in relation to the image data. 

Claim 4,5,20,21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balfour; Robert E. (US 20070024612 A1) in view of Oh; Byong Mok (US 20060132482 A1) in view of MURAI; Shunji et al. (US 20080063299 A1) with Burlnyk, Nicolas et al. (US 20040085335 A1)
Regarding claim 4, Balfour with Oh with Murai teach the limitation of claim 1,  
	But does not teach explicitly the limitation of claim 4,
However, Burlnyk teaches additionally,
detecting the transition event include instructions (“current navigation context 219 after the mouse movement 218 is a transition”)[¶108] for detecting an edge of the primary oblique image. (determines for at transition “if the end or beginning of the clip (or the surface of an approaching edge) has” been or not been reached 224, as depicted in fig. 15)[¶108, Fig. 15]
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh with the orientation estimation of Murai with the display change detection of Burlnyk which teaches edge approach detection. This allows for proper image change to a next clip based on the user input such as a pointer/mouse movement. 

Regarding claim 5, Balfour with Oh with Murai teach the limitation of claim 1, 
	Oh teaches additionally,
detecting an approach of an edge (“user interface constrains the edges 1-4 and 3-4, such that the resulting four-cornered polygon in the image plane is maintained as a perspective rectangle”)[¶76] 
	But does not teach explicitly the limitation of claim 5,
	However, Burlnyk teaches additionally, 
detecting the transition event include instructions (“current navigation context 219 after the mouse movement 218 is a transition”)[¶108] for detecting an approach of an edge of the primary oblique image. (determines for at transition “if the end or beginning of the clip (or the surface of an approaching edge) has” been or not been reached 224, as depicted in fig. 15)[¶108, Fig. 15] 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh with the orientation estimation of Murai with the display change detection of Burlnyk which teaches edge approach detection. This allows for proper image change to a next clip based on the user input such as a pointer/mouse movement. 

Regarding claim 20, it is the method claim similar to that as presented from claim 5 and the claim which claim 5 depends on, claim 1. Refer to the rejection of Claim 5 and 1 to teach the rejection of claim 20. 

Regarding claim 21, dependent on claim 20, is the method claim similar to that as presented from claim 17, dependent on claim 1. Refer to the rejection of Claim 17 to teach the rejection of claim 21. 

Claim 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balfour; Robert E. (US 20070024612 A1) in view of Oh; Byong Mok (US 20060132482 A1) in view of MURAI; Shunji et al. (US 20080063299 A1) with Faulkner, Gary J. et al. (US 20050257241 A1)
Regarding claim 6, Balfour with Oh with Murai teaches limitations of claim 1, 
	Oh teaches, 
detecting an edge of the primary oblique image. (“user interface constrains the edges 1-4 and 3-4, such that the resulting four-cornered polygon in the image plane is maintained as a perspective rectangle”)[¶76]
	But does not teach explicitly the limitation of claim 5,
	However, Faulkner teaches additionally, 
detecting the transition event (“Scene changes from one frame to the next” based on “threshold or sensitivity of the scene detection”)[¶91, Fig. 7] include instructions for detecting a pre-selected distance or number of pixels (“sensitivity may be set so that there is a significant movement from one frame to the next “)[¶91, Fig. 7] from an edge of the primary oblique image. (“sensitivity may be set to detect the slightest movement of an image from one frame to the next”)[¶91] 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh with the orientation estimation of Murai with the scene change of Faulkner which bases it on a threshold distance. The benefit of this would be in providing a playback sensitivity which can also be associated with a geospatial thesaurus associated with the segments. 

Claim 11-13,15,19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balfour; Robert E. (US 20070024612 A1) in view of Oh; Byong Mok (US 20060132482 A1) in view of MURAI; Shunji et al. (US 20080063299 A1) with Hannuksela, Miska (US 20030142751 A1)
Regarding claim 11, Balfour with Oh with Murai teach the limitation of claim 1, 
	But does not teach explicitly the limitation of claim 11,
	However, Hannuksela teaches additionally,
displaying the secondary oblique image (“image frames of a second scene is copied to the emerging image areas”)[¶7] are configured to cause a rollback transition. (using “scene transitions, such as roll” from first image frames to the second image frames)[¶7] 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh with the orientation estimation of Murai with the transitions of Hannuksela which teaches a roll transition for image changes. The improvement is that it allows for a commercially available transition for changing images viewed. 

Regarding claim 12, Balfour with Oh with Murai teach the limitation of claim 1, 
	But does not teach explicitly the limitation of claim 12,
	However, Hannuksela teaches additionally,
displaying the secondary oblique image (“raising the intensity of the image frames in a second scene gradually to its maximum value”)[¶7] are configured to cause a gradual transition by fading-out the primary oblique image. (“scene transition, fading, is performed by lowering the intensity or luminance of the image frames in a first scene gradually to zero and simultaneously raising the intensity of the image frames in a second scene” which is called “cross-faded scene transition”)[¶7] 27 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh with the orientation estimation of Murai with the transitions of Hannuksela which teaches a roll transition for image changes. The improvement is that it allows for a commercially available transition for changing images viewed. 

Regarding claim 13, Balfour with Oh with Murai with Hannuksela teach the limitation of claim 12, 
	Hannuksela teaches additionally,
displaying the secondary oblique image (“raising the intensity of the image frames in a second scene gradually to its maximum value”)[¶7] are configured to cause the primary oblique image to fade-out and simultaneously cause the secondary oblique image to fade-in. (“scene transition, fading, is performed by lowering the intensity or luminance of the image frames in a first scene gradually to zero and simultaneously raising the intensity of the image frames in a second scene gradually to its maximum value” which is called “cross-faded scene transition”)[¶7] 27 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to combine the teaching of the oblique image display of Balfour with the image transition of Oh with the orientation estimation of Murai with the transitions of Hannuksela which teaches a roll transition for image changes. The improvement is that it allows for a commercially available transition for changing images viewed. 



Regarding claim 19, dependent on claim 18, is similar to claim 13, dependent on claim 12, dependent on claim 1. Refer to the rejection of 13 to teach the rejection of claim 19. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483